TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JUNE 17, 2022



                                    NO. 03-21-00616-CV


                                 Kaneshia Green, Appellant

                                               v.

                                   Lois Johnson, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment signed by the trial court on November 15, 2021. Having

reviewed the record, the Court holds that appellant has not prosecuted her appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.